          Case 1:20-cv-02559-PKC Document 8
                                          7 Filed 05/15/20 Page 1 of 2




                                                                       40 Broad Street, 7th Floor
                                                                       New York, New York 10004
                                                                       Telephone: (212) 943-9080
                                                                       Facsimile: (212) 943-9082

                                                                       Nicole Marimon
                                                                       Partner
                                                                       nmarimon@vandallp.com

May 15, 2020

VIA ECF

Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, New York 10007

       Re:     Trustees of The New York City District Council of Carpenters
               Pension Fund, et al. v. Abalene Decorating, Inc., et al., 20 CV 2559(PKC)

Dear Judge Castel:
       This firm represents the Plaintiffs in the above-referenced case.
         In light of the government regulations imposed on the state of New York regarding
COVID-19, Plaintiffs write to respectfully request an adjournment of the initial conference
currently scheduled for May 26, 2020 at 12:15 p.m. and an extension of the deadline to submit a
joint status letter to the Court in anticipation of said conference.
        On March 25, 2020, Plaintiffs filed the Complaint in this matter. See Dkt. 1. Pursuant to
Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiffs have until June 23, 2020 to timely
serve Defendants with a copy of the Summons and Complaint. On April 1, 2020, your Honor
scheduled the above referenced initial conference for May 26, 2020. See Dkt. 6. Unfortunately,
due to statewide office closures, including at the New York Department of State, in accordance
with Governor Cuomo’s New York State on Pause Executive Order, Plaintiffs have not been able
to serve Defendants with a copy of the Summons and Complaint, and do not anticipate being able
to serve Defendants until Governor Cuomo’s Order has been lifted.
        In light of the above, we write to respectfully request an sixty day adjournment of the initial
conference, and a corresponding extension of the deadline to submit the joint status letter to the
Court, in order to allow for service of the Summons and Complaint and for Defendants to submit
their responsive pleadings.
       We thank the Court for its time and attention to this matter.
Case 1:20-cv-02559-PKC Document 8
                                7 Filed 05/15/20 Page 2 of 2




                            Respectfully yours,

                            _____/s/________
                            Nicole Marimon, Esq.


   Application granted. Conference is adjourned from May 26, 2020
   to July 14, 2020 at 12 p.m.
   No later than seventy-two hours before the conference, plaintiff(s)’
   counsel shall:
   (a) docket a letter on ECF to the Court with copy to all opposing
   counsel containing the call-in information and email the letter to
   castelnysdchambers@nysd.uscourts.gov ; and
   (b) for an initial pretrial conference, email a copy of the agreed upon
   (or disputed) Civil Case Management Plan & Scheduling Order to:
   castelnysdchambers@nysd.uscourts.gov .
          SO ORDERED.

   Dated: New York, New York
          May 15, 2020
